
	

113 HR 1698 IH: Stabilize Medicaid and CHIP Coverage Act
U.S. House of Representatives
2013-04-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1698
		IN THE HOUSE OF REPRESENTATIVES
		
			April 24, 2013
			Mr. Gene Green of
			 Texas (for himself and Mr.
			 Barton) introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend titles XIX and XXI of the Social Security Act to
		  provide for 12-month continuous enrollment of individuals under the Medicaid
		  program and Children’s Health Insurance Program, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Stabilize Medicaid and CHIP Coverage
			 Act.
		2.FindingsCongress finds the following:
			(1)Every year millions of people are enrolled
			 in Medicaid and the Children’s Health Insurance Program (in this section
			 referred to as CHIP), but subsequently lose their coverage,
			 despite still being eligible, because of inefficient and cumbersome paperwork
			 and logistical requirements.
			(2)Data show that the
			 typical enrollee receives Medicaid coverage for about three-quarters of a year.
			 Coverage periods are lower for non-elderly, non-disabled adults than for those
			 with disabilities, seniors, and children.
			(3)Medicaid enrollees
			 with coverage disruptions are more likely to be hospitalized for illnesses like
			 asthma, diabetes, or cardiovascular disease that can be effectively managed
			 through ongoing primary medical care and medication, are less likely to be
			 screened for breast cancer, and may have poorer cancer outcomes.
			(4)Children enrolled in CHIP also experience
			 disruptions in health coverage and care. For example, during just a one-year
			 period, over one-third of CHIP enrollees were also enrolled in a State’s
			 Medicaid program. Transitions between Medicaid and CHIP can cause disruptions
			 in care because the health care coverage and participating providers vary
			 between the two programs.
			(5)Interruptions in
			 coverage can impair the receipt of effective primary care and lead to expensive
			 hospitalizations or emergency room visits. Unnecessary enrollment,
			 disenrollment, and reenrollment in Medicaid and CHIP result in higher
			 administrative expenses for re-enrollment and result in more people uninsured
			 at any given time.
			(6)Stable coverage
			 under Medicaid and CHIP lowers average monthly medical costs.
			(7)Continuous
			 enrollment also permits better prevention and disease management, leading to
			 fewer serious illnesses and hospitalizations.
			(8)Children with stable coverage are less
			 likely to have unmet medical needs, allowing children to receive the preventive
			 care that is necessary to help them grow into healthy adults.
			3.12-month
			 continuous enrollment
			(a)Requirement of
			 12-Month continuous enrollment under MedicaidSection 1902(e)(12) of the Social Security
			 Act (42 U.S.C. 1396a(e)(12)) is amended to read as follows:
				
					(12)12-month
				continuous enrollmentNotwithstanding any other provision of this
				title, a State plan approved under this title (or under any waiver of such plan
				approved pursuant to section 1115 or section 1915), shall provide that an
				individual who is determined to be eligible for benefits under such plan (or
				waiver) shall remain eligible and enrolled for such benefits through the end of
				the month in which the 12-month period (beginning on the date of determination
				of eligibility)
				ends.
					.
			(b)Requirement of
			 12-Month continuous enrollment under CHIP
				(1)In
			 generalSection 2102(b) of the Social Security Act (42 U.S.C.
			 1397bb(b)) is amended by adding at the end the following new paragraph:
					
						(6)Requirement for
				12-month continuous enrollmentNotwithstanding any other provision of this
				title, a State child health plan that provides child health assistance under
				this title through a means other than described in section 2101(a)(2), shall
				provide that an individual who is determined to be eligible for benefits under
				such plan shall remain eligible and enrolled for such benefits through the end
				of the month in which the 12-month period (beginning on the date of
				determination of eligibility)
				ends.
						.
				(2)Conforming
			 amendmentSection
			 2105(a)(4)(A) of the Social Security Act (42 U.S.C. 1397ee(a)(4)(A)) is
			 amended—
					(A)by striking
			 has elected the option of and inserting is in compliance
			 with the requirement for; and
					(B)by striking
			 applying such policy under its State child health plan under this
			 title and inserting in compliance with section 2102(b).
					(c)Effective
			 date
				(1)In
			 generalExcept as provided in
			 paragraph (2) or (3), the amendments made by subsections (a) and (b) shall
			 apply to determinations (and redeterminations) of eligibility made on or after
			 the date that is 18 months after the date of the enactment of this Act.
				(2)Extension of
			 effective date for State law amendmentIn the case of a State
			 plan under title XIX or State child health plan under title XXI of the Social
			 Security Act (42 U.S.C. 1396 et seq., 42 U.S.C. 1397aa et seq.) which the
			 Secretary of Health and Human Services determines requires State legislation
			 (other than legislation appropriating funds) in order for the respective plan
			 to meet the additional requirement imposed by the amendment made by subsection
			 (a) or (b), respectively, the respective plan shall not be regarded as failing
			 to comply with the requirements of such title solely on the basis of its
			 failure to meet such applicable additional requirement before the first day of
			 the first calendar quarter beginning after the close of the first regular
			 session of the State legislature that begins after the date of enactment of
			 this Act. For purposes of the previous sentence, in the case of a State that
			 has a 2-year legislative session, each year of the session is considered to be
			 a separate regular session of the State legislature.
				(3)Option to
			 implement 12-month continuous eligibility prior to effective dateA State may elect through a State plan
			 amendment under title XIX or XXI of the Social Security Act (42 U.S.C. 1396 et
			 seq., 42 U.S.C. 1397aa et seq.) to apply the amendment made by subsection (a)
			 or (b), respectively, on any date prior to the 18-month date specified in
			 paragraph (1), but not sooner than the date of the enactment of this Act.
				
